DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-26 are pending in the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emura et al. (US 2006/0167031) in view of Yano et al. (US 5,744,475), Mimura et al. (Chem. Pharm. Bull., 2011) and Rahman et al. (Pak. J. Pharm. Sci., 2008).
Emura et al. teach an orally administrable composition comprising α,α,α-trifluorothymidine (trifluridine, FTD) and 5-chloro-6-(1-(2-iminopyrrolidinyl)methyl)uracil hydrochloride (tipiracil, TPI-1) in a molar ratio of 1:0.5 at a dose of 20 to 80 mg/m2/day in terms of FTD in 2 to 4 divided portions per patient (Abstract; [0004]-[0007]).  Emura et al. teach that the composition may be in the form of tablets, coated tablets, pills, powders, granules, capsules, solutions, suspensions, emulsions or the like, and for shaping into tablet form, the carriers may include an excipient such as lactose, sucrose, stearic acid, corn starch, carboxymethylcellulose (carmellose), hydroxypropylcellulose, polyvinylpyrrolidone (crospovidone), a disintegrator, a lubricant, a colorant, a sweetening agent, etc. and the composition may be sugar-coated, gelatin-coated, enteric-coated, film-coated, etc. ([0013]-[0018]).  Emura et al. further teach compositions comprising FTD and TPI-1 in a 2:1 molar ratio, and further comprising a sugar (lactose) in a weight ratio of sugar to FTD of from 2.4:1 to 3.5:1 and a disintegrating agent (corn starch, carboxymethylcellulose and hydroxypropylcellulose) in an amount of 3.5-5% ([0031]-[0040]; and Claim 1).  
Regarding claim 1, Emura et al. do not explicitly disclose compositions comprising a partly pregelatinized starch in an amount of from 2 to 16% by mass and being free of corn starch.  However, Emura et al. teach that the compositions may comprise a binder and disintegrator, such as starch ([0014]; and Preparation Examples 1 and 3).  Mimura et al. (Chem. Pharm. Bull., 2011) teach that partly pregelatinized starch showed better profile than corn starch since it consistently and independently adds good disintegrability to tablets to increase tablet hardness (pg. 961, right column, 1st paragraph).  Mimura et al. teach that partly pregelatinized starch can be a suitable binder for the production of orally disintegrating tablets because it produces granules with appropriate size and contributes to good compressibility and tablet disintegrability (pg. 961, right column, 1st paragraph).  Mimura et al. teach that in addition to its role as a binder, partly pregelatinized starch is known to enhance tablet disintegrability by its ability to induce swelling (pg. 961, right column, 1st paragraph).  Also, Rahman et al. (Pak. J. Pharm. Sci., 2008) teach that the majority of formulations in the development of new drug products contained maize starch that was used as both a binder and disintegrant, but its use was limited because the starch lost much of its disintegration properties when it gelatinized in the preparation of the starch paste, and as a dry addition to the granulation the maize starch did not flow well and was not very compressible (pg. 455, left column, 1st paragraph).  Rahman et al. teach that partially pregelatinized starch (Starch 1500) is an alternative to maize starch and polymers, such as povidone, for wet granulations, and the Starch 1500 functions as both the binder and the disintegrant (pg. 455, right column, 1st paragraph; and pg. 456, left column, 2nd paragraph).  Rahman et al. further teach that formulations containing Starch 1500 had an improved disintegration time compared to formulations containing MCC, povidone and sodium starch glycolate (Figure 3).  Rahman et al. teach that Starch 1500 performed as an excellent binder producing a granulation that was compressible and produced tablets of improved hardness and friability compared with those prepared with povidone; and it has an excellent effect on the disintegration and dissolution performance (pg. 458, Conclusions).  
Regarding claims 2, 11, 16 and 25-26, Emura et al. do not explicitly disclose compositions comprising a weight ratio of at least 3.6:1, or 3.7:1 to 10:1 of a sugar to FTD.  However, Emura et al. teach compositions comprising a sugar and specifically teach examples of compositions comprising a weight ratio of up to 3.5:1 of the sugar to FTD.  Emura et al. do not explicitly disclose an amount of a sugar that is suitable for use in their invention, but rather provide only four specific examples of compositions comprising a sugar.  Yano et al. teach compositions comprising FTD and TPI-1 in combination with a sugar and disintegrating agent wherein the weight ratio of the sugar to FTD is 6.8:1 (Preparation Example 5).  Yano et al. teach compositions comprising 5-trifluoromethyl-2’-deoxyuridine (F3dThd, α,α,α-trifluorothymidine, FTD), Compound 29 (5-chloro-6-(1-(2-iminopyrrolidinyl)methyl)uracil hydrochloride (tipiracil, TPI-1)), a sugar (lactose), and a disintegrating agent (corn starch and hydroxypropylcellulose) (col. 3, ln. 47 to col. 4, ln. 13; col. 20, ln. 1-60; col. 55, Comp'd No. 29; and col. 67, ln. 1-38, Preparation Examples 4-6).  Yano et al. teach compositions wherein the molar ratio of FTD to TPI-1 is approximately 2:1 and the amount of corn starch is 6% (Preparation Example 4), and the weight ratio of lactose to FTD is 6.8:1 (Preparation Example 5).
Regarding claims 3 and 13, Emura et al. teach compositions comprising lactose ([0014]; and Preparation Examples 1-4).
Regarding claim 4, Emura et al. do not explicitly disclose tablets comprising mannitol, as instantly claimed.  However, Mimura et al. teach granules comprising partly pregelatinized starch, corn starch and mannitol (Table 2).  Mimura et al. teach that in the granules they assumed that the mannitol has only minor influences on compressibility and disintegrability (pg. 962, col. 1, paragraph 1).
Regarding claims 5, 14 and 18-21, Emura et al. teach that the molar ratio of FTD to TPI-1 is preferably 1:0.5 ([0006]-[0007]; and Preparation Examples 1-4).
Regarding claims 6, 10 and 17, Emura et al. teach binders include corn starch, carboxymethylcellulose (carmellose), hydroxypropylcellulose, hydroxypropylmethylcellulose and polyvinylpyrrolidone (crospovidone) ([0014]) in an amount of 3.5-5% ([0031]-[0040]).
Regarding claims 7-9 and 15, Emura et al. teach that the composition may be in the form of tablets, coated tablets, pills, powders, granules, capsules, solutions, suspensions, emulsions or the like, and the carriers may include an excipient such as a lubricant, a colorant, a sweetening agent, etc. and the composition may be sugar-coated, gelatin-coated, enteric-coated, film-coated, etc. ([0013]-[0018]).
Regarding claim 12, Emura et al. teach an example of a composition wherein the only excipient is lactose (Preparation Example 3).
Regarding claims 22-23, Emura et al. teach that the pharmaceutical formulations comprise an excipient, such as lactose and sucrose.  Emura et al. teach examples wherein lactose is present in an amount of 70-98% by mass with respect to the additives (Examples 1-4).
Regarding instant claim 24, Emura et al. teach that the pharmaceutical formulations may include stearic acid ([0014]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare compositions according to Emura et al. wherein the disintegrant is partly pregelatinized starch present in an amount of 2 to 16% by mass, and the weight ratio of the sugar to FTD is approximately 6.8:1.  Such would have been obvious because Mimura et al. and Rahman et al. teach that partly pregelatinized starch is preferable as a binder and disintegrant, and Yano et al. teach that the weight ratio of the sugar to FTD can be approximately 6.8 to 1. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/712,516 in view of Emura et al. (US 2006/0167031).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to orally administrable compositions comprising FTD and TPI-1 as well as a sugar, such as lactose, sucrose, erythritol and mannitol, a disintegrating agent, such as hydroxypropyl cellulose, corn starch, partly pregelatinized starch, carmellose and crospovidone present from 2 to 16% by mass, and a lubricant.  Both sets of claims also are drawn to a weight ratio of sugar to FTD of at least 3.6:1 (i.e. 3.7:1 to 10:1), and a molar ratio of FTD to TPI-1 of 2:1.  The ‘516 Application claims an uncoated composition, similar to present claims 1-8.  Also, according to Emura et al., orally administrable compositions comprising FTD and TPI-1 can be coated or uncoated. With regard to claims 9-19 of the ‘516 Application, the compositions of the instant claims will inherently stabilize the pharmaceutical composition since the compositions comprise the same components within the same concentration ranges and ratios as the ‘516 Application.
This is a provisional nonstatutory double patenting rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616